Citation Nr: 0920400	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-38 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for presbyopia.

2.  Entitlement to an increased rating for tinea pedis and 
dyshidrotic eczema, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971 and from February 1976 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2007 and September 2008, the Board remanded the 
case for further development.

The Board notes that, in a December 2007 written statement, 
the Veteran requested that his service connection for 
dyshidrotic eczema should be noted as being found during 
wartime service instead of peacetime.  Without making a 
determination as to whether this is a new and material claim, 
the Board refers the issue to the RO for appropriate action.

The issue of entitlement to an increased rating for tinea 
pedis and dyshidrotic eczema, currently rated as 10 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Presbyopia is not a disease for the purposes of entitlement 
to VA compensation benefits.


CONCLUSION OF LAW

Service connection for presbyopia is precluded by governing 
regulations. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2003 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate a claim for service connection.

In February 2007, the Veteran was provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2009, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the issue decided herein.  The 
evidence of record shows the only diagnosis given with regard 
to the Veteran's vision problems, other than glaucoma, is 
presbyopia, which is not a disease for the purposes of 
entitlement to VA compensation benefits.  The Veteran has not 
alleged that he has been given any other diagnosis with 
regard to vision, with the exception of glaucoma.  The issue 
of glaucoma was decided in September 2008, and is not before 
the Board at this time.  Therefore, an examination is not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.

Presbyopia

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Veteran has raised a claim of entitlement to service 
connection for vision problems.  The Board notes that, in the 
September 2008 decision, we determined there was no new and 
material evidence submitted to reopen the Veteran's claim of 
entitlement to service connection for glaucoma.  As such, 
this issue is not before the Board at this time.

The service treatment records indicate the Veteran was found 
to have distant vision of 20/20 during his entrance and 
separation examinations from both periods of service, dated 
in June 1969, September 1971, February 1976, and August 1993.  
June and September 1993 service treatment records show the 
Veteran complained of blurry near vision and driving 
problems.  It was noted that glaucoma was suspect.  In August 
1993, the Veteran reported a medical history of eye trouble.  
It was noted he had increased intraocular tension, was losing 
peripheral vision, and was followed by ophthalmology.  

The post-service evidence of record shows that the Veteran 
was found to have a diagnosis of presbyopia in a May 2007 VA 
outpatient record.  The only other post-service diagnosis 
assigned to the Veteran with regard to his eyes has been 
glaucoma.  The Veteran has not alleged in any written 
statement that he has been diagnosed with a vision disorder 
other than glaucoma and presbyopia.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

As noted by the Court in a non-precedential decision, 
presbyopia is hyperopia and impairment of vision due to old 
age.  Terry v. Principi, 340 F.3d 1374, 1384 (Fed. Cir. 2003) 
(citing to Dorland's Illustrated Medical Dictionary 1453 
(29th ed. 2000)).  The Board accepts the definition cited in 
the non-precedential opinion.

As noted above, absent superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, even if visual acuity did decrease in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  The 
evidence establishes that there is no superimposed disease or 
injury.  As indicated above, the Veteran had been diagnosed 
as having glaucoma.  Lastly, the Board notes that in 
scheduling an examination in 2007, the scheduler entered a 
provisional diagnosis of myopia.  However, following 
examination, myopia has not been identified.  Under the 
circumstances, we find that a provisional diagnosis does not 
rise to the level of a diagnosis and that he does not have 
myopia.

Rather, the probative evidence establishes that there is no 
superimposed disease or injury due to service which has 
resulted in presbyopia.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, service connection for 
presbyopia is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for presbyopia is denied.

REMAND

The Board finds that the Veteran's claim of entitlement to an 
increased rating for tinea pedis and dyshidrotic eczema, 
currently rated as 10 percent disabling, must be remanded.  
The VA examination that was conducted in February 2009 did 
not comply with the Board's September 2008 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
failure of the Appeals Management Center to ensure that the 
examination report complied with the Board's remand has 
resulted in unnecessary, additional delay.

The Veteran has been given several diagnoses for his skin 
disability.  Most recently, he has been diagnosed with and 
treated for psoriasis.  The previous remand asked the 
examiner to provide an opinion as to whether the Veteran's 
current diagnosis was related to service.  While the examiner 
diagnosed psoriasis, no such opinion was given.  In addition, 
the examiner was asked to provide an opinion as to whether 
any therapy given to the Veteran for a skin disability has 
been systemic.  The Board notes that the evidence of record 
shows the Veteran was prescribed Methotrexate beginning in 
May 2006 and ending in August 2006.  This medication may be 
systemic, and an opinion of an examiner is needed to make 
that determination.  The September 2008 VA examiner provided 
no such opinion.

Furthermore, the Veteran has not been provided with notice 
consistent with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) for this claim.  This should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice regarding 
this claim consistent with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Schedule the Veteran for an 
examination that complies with the Board's 
September 2008 remand instructions.

a.  The Veteran should be 
examined by a dermatologist or 
a physician, not a registered 
nurse or physician's assistant.

b.  The examiner should 
determine the most accurate 
diagnosis for any skin disorder 
the Veteran may currently have 
on his feet and hands.  If the 
diagnosis is different from 
tinea pedis or dyshidrotic 
eczema, the examiner is asked 
to give an opinion as to 
whether the current diagnosis 
is the same disorder that the 
Veteran has had all along.

c.  The examiner should 
specifically comment as to 
whether it is as likely as not 
(i.e., to at least a 50-50 
degree of probability) that any 
of the diagnosed skin disorders 
found is related to the in-
service manifestation.

d.  The examiner should 
specifically state whether the 
Veteran's skin disorder is 
eczema and/or psoriasis, and 
whether manifestations of 
eczema and psoriasis can be 
distinguished.

e.  The examiner should also 
state all of the treatments the 
Veteran has been undergoing for 
his skin disorder and whether 
the treatments have been for 
the eczema or the psoriasis or 
both.

f.  The examiner should state 
the extent of involvement of 
the skin in terms of percentage 
of body area both exposed and 
unexposed, which is affected by 
each disorder.

g.  The examiner should state 
whether the Veteran has 
undergone systemic therapy for 
his eczema or psoriasis, and if 
so, what the treatment entailed 
and the duration of the same.  
The Board notes that the VA 
treatment records show the 
Veteran was prescribed 
Methotrexate beginning in May 
2006 and ending in August 2006.

h.  If any systemic therapy is 
identified, the examiner is 
asked to determine what skin 
disorder the systemic therapy 
was prescribed to treat.

i.  The claims folder should be 
made available to the examiner.

j.  It is requested that 
reasoning be afforded in 
support of any opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


